Citation Nr: 1451600	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-30 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  The Veteran is shown to have had service in Vietnam from June 1968 to July 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the RO. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims of service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.   As such, the Board recharacterized the issues on appeal as indicated.  

These claims were previously remanded by the Board in April 2012 and March 2014.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected disability is being remanded to the AOJ.




FINDING OF FACT

The Veteran is not shown to have provided sufficient information to permit verification of any reported service stressor that would support a diagnosis of PTSD; nor is any diagnosis of PTSD deemed to have been due to fear of hostile military or terrorist activity; nor is the Veteran shown to have engaged in combat with the enemy.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2007 and July 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  

The Veteran was afforded VA examinations responsive to the claim for service connection of PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examination is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's DD Form 214 reflects that his military occupational specialty was automatic weapons.  The service personnel records show that he had service in Vietnam from June 1968 to July 1969.  A November 2007 statement from the Veteran indicates his claimed stressor was being in a tank that hit a land mine while in Vietnam.  According to the Veteran, he was injured when the tank blew up and caught fire.   

In response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO requested additional information, including names of individuals involved and the approximate dates and locations of the reported service events.  

Significantly, the Veteran did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  The Veteran's stressors, without such information, were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Nonetheless, the RO was able confirm the incident alleged by the Veteran; however, the RO was unable to confirm whether the Veteran was at the scene of the incident.  The Veteran submitted two statements from fellow service members wherein they indicated that the Veteran was present when the tank hit a landmine.  However, these statements and those of the Veteran, regarding the stressor event is not consistent with the places, types, and circumstances of his service in that he is not shown to have been medically evacuated from Vietnam, as alleged; he was discharged from active duty from a personnel center, and returned to the Reserves.  Moreover, the dates and locations of the alleged events following the incident are not consistent with his service personnel records or service treatment records.

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). The evidence does not show that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

The Board notes that the Veteran was afforded VA examinations in October 2009, August 2012, and May 2014.  Following a review of the Veteran's report of symptoms and in-service stressor event, as well as a mental status examination, all of the VA examiners concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Likewise, VA treatment records show that PTSD screening was repeatedly negative.

As noted, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  

Even assuming that there is a stressor event, or that the Veteran was exposed to a hostile military or terrorist activity, as per 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been diagnosed with PTSD.  To the extent that the Veteran identified in-service stressors, the evidence does not establish that he has been diagnosed with PTSD due to any verified stressor event.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay persons are competent on some medical issues, including a diagnosis of PTSD as reported by a physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the evidence establishes that the Veteran has not been diagnosed with PTSD due to a corroborated stressor.  
To the extent that the Veteran states he was told he had PTSD, the Veteran is competent to report that which he has been told by a physician.  However, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the Veteran's does not meet the diagnostic criteria for PTSD and that his alleged stressor events remain uncorroborated.   

The VA examiners' October 2009, August 2012, and May 2014 opinions are entitled to substantial probative weight, in light of the absence of such a diagnosis anywhere in the Veteran's mental health treatment records; the VA examiners' reasoned conclusions are consistent with the actual factual record.  There is no credible evidence of diagnosis of PTSD.  

As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for PTSD.  

The benefit-of-the-doubt doctrine is therefore not for application with regard to the service connection claim decided herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for PTSD is denied.




REMAND

The Board observes that the Veteran's claim for an acquired psychiatric disorder was remanded in March 2014 for a VA examination for an opinion as to whether the Veteran had an acquired psychiatric disorder, other than PTSD, and if so, whether the acquired psychiatric disorder was related to the Veteran's military service, including his service-connected disabilities.  

The May 2014 VA examination is insufficient.  In this regard, the Board notes that the remand specifically referenced an October 2009 examination report which noted that the Veteran's private psychiatrist attributed the Veteran's depression to the physical limitations and pain caused by various physical disorders, including peripheral polyneuropathies (for which the Veteran is currently service-connected).  

Likewise, the medical evidence of record is replete with statements that the Veteran's depression is related to his retirement, which is due to his physical disabilities, not all of which are service connected.  However, the May 2014 VA examination report summarily dismissed the claim for secondary service connection based on a 2006 treatment record which described the Veteran's peripheral polyneuropathies as mild to moderate.  This is an insufficient rationale as it does not address whether the Veteran's service-connected disabilities caused or aggravated the Veteran's depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain and associate with the record copies of the VA treatment records identified by the Veteran for the period since October 2012.  

2.  The AOJ then should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of any claimed psychiatric disorder other than PTSD.  

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current acquired psychiatric disability other than PTSD was caused or aggravated by any of the service-connected disabilities.  The examiner is requested to identify the diagnostic criteria used to determine whether the Veteran has an acquired psychiatric disorder other than PTSD.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete explanation based on the facts of this case and any pertinent evidence should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


